Citation Nr: 1622564	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as due to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2016, the Veteran testified during a hearing before the undersigned by videoconference; a transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his April 2016 Board hearing, the Veteran reported that he had been receiving treatment for bilateral hearing loss from VA in Cape Coral, Florida, including within the last few months.  The most recent treatment records are dated in June 2010.  VA has a duty to obtain records of the reported treatment.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

The Veteran was afforded a VA audio examination in April 2011.  The examiner opined that the claimed hearing loss and tinnitus were not related to service.  The opinion was based on a finding that the hearing loss had a delayed onset.  The examiner provided a negative opinion with regard to tinnitus, because he concluded that it was related to the non-service connected hearing loss.  The Veteran; however reported at the examination and at his hearing that he began to experience ringing in his ears in 1964.  The examiner did not explain why these reports were insufficient to relate tinnitus to service.

During the Board hearing, the Veteran's representative argued that new medical studies showed that there could be delayed onset hearing loss after noise exposure.  A new medical opinion is needed to address whether the current hearing loss was a delayed response to the in-service noise exposure, as well as, the Veteran's reports of tinnitus beginning in service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with VCAA compliant notice, to include notice as to supporting a claim on a secondary basis.

2.  The AOJ should invite the Veteran's representative to submit the studies pertaining to delayed onset hearing loss.

3.  The AOJ should obtain VA treatment records, to include those from Cape Coral, Florida for the period from June 2010 to the present.  

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, ask the April 2011 VA examiner to review the claims folder and this REMAND and provide an addendum opinion.  If the April 2011 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the needed opinions.  If recommended by the examiner, an additional examination should be conducted.  

The examiner should offer opinions on the following:

Is it at least as likely as not that the current bilateral hearing loss or tinnitus began in service or is otherwise the result of noise exposure in active service?  

The examiner should discuss whether hearing loss could develop as a delayed response to in-service noise exposure.  The discussion should include consideration of current medical literature.

The examiner should also opine whether the Veteran's reports of ringing in his ears beginning in 1964 would, if accepted, be sufficient to establish a link between current tinnitus and service.  If his reports would not be sufficient, the examiner should provide reasons for this conclusion.  

If the Veteran's tinnitus is found to have been caused OR aggravated by hearing loss; the examiner should provide reasons for the conclusion that consider the Veteran's reports of tinnitus symptoms since service.

EACH opinion offered should be accompanied by an explanation.

4.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case.  Then return the record to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

